This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-1840

                             Edward E. Greco, petitioner,
                                     Appellant,

                                          vs.

                               Leslie J. Albrecht-Greco,
                                      Respondent.

                                  Filed July 21, 2014
                                       Reversed
                                  Halbrooks, Judge


                             Dakota County District Court
                              File No. 19-F3-03-006709

Kristen C. Bullock, Woodbury, Minnesota (for appellant)

Leslie J. Albrecht-Greco, Eagan, Minnesota (pro se respondent)

      Considered and decided by Hudson, Presiding Judge; Halbrooks, Judge; and

Smith, Judge.

                       UNPUBLISHED OPINION

HALBROOKS, Judge

      Appellant challenges a district court order modifying his child-support obligation.

Appellant argues that the district court abused its discretion when it (1) sua sponte

ordered him to pay 50% of his child’s private-school tuition and (2) modified his child-

support obligation without making the requisite findings of fact. Because we conclude
that the district court did not have the authority to sua sponte order appellant to pay 50%

of his child’s private-school tuition, we reverse.

                                           FACTS

       Appellant Edward E. Greco and respondent Leslie J. Albrecht-Greco divorced in

April 2004. The parties have one minor child, D.G. In the judgment and decree, the

parties were awarded joint legal custody, and respondent was awarded sole physical

custody. In regard to child support (1) appellant was ordered to pay $700 per month;

(2) the parties were to equally divide the costs of extracurricular activities, so long as they

both agreed on the activity; and (3) appellant was ordered to pay 34% of the child’s day-

care expenses. The parties later modified appellant’s child-support obligation. In 2009,

appellant’s child-support obligation was reduced to $563 per month based on the amount

of Social Security benefits that respondent received on the child’s behalf. None of the

child-support modifications approved by the district court addressed payment for private-

school tuition.

       D.G. has only attended private schools.            D.G. first attended Knowledge

Beginnings, a private kindergarten program. Next, D.G. attended Faithful Shepherd

Catholic School, a private, elementary-education program. Respondent paid for D.G.’s

tuition at both schools.     After D.G.’s elementary education concluded, the parties

disagreed on what high school the child should attend. Appellant wanted D.G. to attend

Eagan High School, while respondent wanted him to attend the Academy of Holy Angels

(Holy Angels).




                                              2
       On June 26, 2013, appellant moved to modify custody, seeking sole legal and

physical custody. Appellant also asked the district court to order respondent to cancel

D.G.’s enrollment at Holy Angels and, instead, enroll him at Eagan High School. In his

motion, appellant argued that attendance at Holy Angels is not in D.G.’s best interests

because he believed that the tuition at Holy Angels is too expensive for respondent to

pay. Appellant argued that “because of [respondent’s] financial situation [D.G.] would

not be able to finish high school at Holy Angels and [would] be forced to change

schools.” Appellant expressed concern that this could affect D.G.’s relationships with his

peers and his participation in team sports. In her affidavit, respondent admitted that she

unilaterally enrolled D.G. at Holy Angels. Respondent stated that she “applied alone for

financial aid to [Holy Angels]” and that she met with the school’s financial aid officers

and filed her taxes early. She also stated that appellant “did not contribute any tuition for

the 9 years [D.G.] attended Faithful Shepherd Catholic School [and that she] never

expected [appellant] to contribute to private high school as well.”

       On August 5, 2013, the district court issued an order, stating, in part, that D.G.

“will attend” Holy Angels. In addition, the district court sua sponte ordered appellant to

pay 50% of the tuition at Holy Angels. The district court made no findings of fact

relating to the parties’ incomes or their abilities to pay tuition at Holy Angels. Appellant

requested reconsideration, which the district court denied.

       Respondent subsequently moved the district court to enforce the provision of the

order that required appellant to pay 50% of the tuition. The district court ordered

appellant to appear and show cause why he should not be held in contempt. Appellant


                                             3
moved to dismiss respondent’s contempt motion and to stay the August 5, 2013 order.

The district court denied appellant’s motion to stay the August 5, 2013 order but stayed

respondent’s contempt motion pending appeal. This appeal follows.

                                      DECISION

       Appellant challenges the district court’s sua sponte order that he is responsible to

pay 50% of D.G.’s tuition at Holy Angels. “The district court’s modification of child

support will not be reversed absent an abuse of discretion.” Rogers v. Rogers, 622
N.W.2d 813, 822 (Minn. 2001). A district court abuses its discretion when it reaches a

“conclusion that is against the logic and the facts on the record.” Gully v. Gully, 599
N.W.2d 814, 820 (Minn. 1999) (quotation omitted).

       A district court may modify a child-support obligation upon motion of either

party. Minn. Stat. § 518A.39, subd. 1 (2012). But a district court does not have the

authority to modify a child-support obligation on its own initiative. Rogers v. Rogers,

606 N.W.2d 724, 728 (Minn. App. 2000), aff’d in part and rev’d in part, 622 N.W.2d
813 (Minn. 2001).      Here, neither party moved to modify appellant’s child-support

obligation to account for D.G.’s private-school tuition, and respondent’s affidavit cannot

reasonably be construed as seeking such relief. Respondent’s affidavit states that she

applied for financial aid individually, that she has paid all of D.G.’s private-school tuition

in the past, and that she “never expected [appellant] to contribute to private high school.”

Although the parties discussed the cost of tuition when addressing school choice, this

discussion occurred in the context of discussing whether D.G.’s attendance at Holy




                                              4
Angels is in his best interests. Appellant contended at that time that Holy Angels is not in

D.G.’s best interests because respondent could not afford its tuition.

       On this record, we conclude that the district court abused its discretion by sua

sponte modifying appellant’s child-support obligation. Based on our determination that

the district court did not have authority to modify appellant’s child-support obligation, we

do not need to address appellant’s second argument that the district court failed to make

the requisite findings of fact when modifying his support obligation.

       Reversed.




                                             5